Allowability Notice
	The communications received 02/02/2022 have been filed and considered by the Examiner. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered. Claims 1-3, 5-7, 10-16, and 34-37 are pending and allowed.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-3, 5-7, and 10-16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 34-37, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 34-37 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/22/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-3, 5-7, 10-16, and 34-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As currently amended, claim 1 now requires that the parking position comprising the holding apparatus must be situated exactly in the ends of the first support element. Under the perspective of the prior art this is a disadvantage as it reduces the number of print heads available for use (by limiting parking location) and in the prior art is specifically addressed by placing the parking position away from the first support in a manner that provides for several additional nozzles/extrusion heads used in printing material [Stodder US 2017/0246801: 0015; Fig. 5 #410] as well as suggesting that generally extra weight on the first support element would require drive systems that would be “larger, more expensive, slower, and create greater friction loads” [Stodder: 0014]. Therefore, it is understood that adding an additional holding apparatus for the express purpose of parking on the at least one end of the first support element would add weight therefore require disadvantageous drive mechanisms. For the reasons above one of .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712